U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 19, 2008 AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada 000-27419 90-0179050 (State of organization) (Commission File Number) (IRS Employer Identification No.) 9601 Katy Freeway, Suite Houston, Texas, (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant On November 13, 2008, McElravy, Kinchen Associates, P. C. was dismissed as the independent auditor for American Security Resources Corporation (the “Registrant”). McElravy, Kinchen Associates, P. C. has served as the independent auditorof the Registrant’s annual financial statements from the period ending December 31, 2007 through the subsequent interim periods ended June 30, 2008.From the date on which McElravy, Kinchen Associates, P. C. was engaged until the date they were dismissed, there were no disagreements with McElravy, Kinchen Associates, P. C. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of McElravy, Kinchen Associates, P. C., would have caused McElravy, Kinchen Associates, P. C. to make reference to the subject matter of the disagreements in connection with any reports it would have issued, and there were no “reportable events” as that term is defined in Item 304(a) (1) (iv) of Regulation S-B. McElravy, Kinchen Associates, P.C.’s report on the Company’s financial statements for year ended December 31, 2007, did not contain adverse opinions or disclaimers of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. Registrant has provided McElravy, Kinchen Associates, P.C. with a copy of the foregoing disclosure, and has requested that McElravy, Kinchen Associates, P. C. furnish Registrant with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. Registrant will file an amendment to this Form 8-K.The response from McElravy, Kinchen Associates P. C. is attached as Exhibit 16.1. In McElravy, Kinchen Associates, P.C. response to our prior disclosure, it included a disagreement regarding the accounting treatment of certain intangible assets that McElravy, Kinchen Associates, P.C. assert were in default in the recently restated form 10Q/A’s for the quarterly periods ended March 31, 2008 and June 30, 2008.It is the Company’s position that the intangible assets were not in default.The Company’s director had communications with McElravy, Kinchen Assoicates P.C. regarding the disagreements regarding the accounting treatment of the intangible assets. The Company has given McElravy, Kinchen Associates, P.C. permission to discuss this disagreement with our current auditors, Clay Thomas, P.C. On October 27, 2008, Registrant executed an engagement letter with Clay Thomas, P.
